DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "or" is a non-equivalent alternative expression that covers two separate embodiments.  Alternative expressions are permitted only if the expressions are equivalent [See M.P.E.P. 706.03(d)].
The phrases of “measured value of deferring frequency ranges” (lines 7-8 in claim 1) are vague.
	The use of alternative expression “and/or” renders the claimed limitation unclear because the expression on either side of the “and/or” is not considered equivalent and cause uncertainty with respect to the scope of the claim.
Regarding claims 6 and 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
It is unclear what the FFT method, Goertzel method and a camshaft adaptation method refer to.  It is assumed that such methods are known in the art.
Claims 13-15 are indefinite because the recited elements in the body of the claims are not commensurate in the scope with the characterization of the invention in the preamble.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 207 202.  DE ‘202 discloses a method for diagnosing dynamics of a sensor in a fresh air or exhaust gas tract of an internal combustion engine.  A sensor for measuring a pressure signal in the fresh air or exhaust gas tract is connected with a control and computing unit; transmitting at least one measured value collected with the aid of the sensor, to the control and computing unit; calculating and comparing the measured values with a threshold value stored and displayed. (See the applicant specification page 2).  The difference between the prior art reference and the instant invention is whether it used the different frequency ranges.  The mere selection of an optimum range that can be determined by routine experimentation, and that is within the capabilities of an average practitioner in the art is not patentable, but rather a matter of obvious design choice.   


Regarding claimed particular triggering signal value, the collected value over time intervals, the range of the sensor, the computing unit, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic diagnosing the sensors and normally has the laboratory test facilities. To optimize or select the suitable triggering signal value, the collected value over time intervals, the range of the sensor, the computing unit would be within the ability of ordinary skilled in this art. 

Regarding the particular method such as FFT, Goertzel and a camshaft adaptation method would be considered as a known in the art, thus the selection of the suitable method for the calculation would be within the ability of one of ordinary skilled in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        August 25, 2022